               Case 1:16-cr-00091-PKC Document 391
                                               390 Filed 05/06/19
                                                         05/03/19 Page 1 of 1

                                   Schulte RothaZabel u-p
                                             919 Third Avenue
                                            New York, NY'lOO22
                                               212.756.2000
                                              212,593.5955      rax

                                               www.srz.com


Writer's Direct Number                                                               Writer's E-mail Address
212.756.2380                                                                          Barry.Bohrer@srz.com


                                                       I|l4ay   3,2019

                                                Application Granted.
    BY   ECF

   Honorable P. Kevin Castel
                                           So Ordered:
   United States District Judge
   Southern District of New York
   Daniel Patrick Moynihan U.S. Courthouse                                          5/6/2019
   500 Pearl Street
   New York, NY 10007

                    R:e: Uníted Støtes v, Crystal Grote, 52 16 Cr. 91 (pKC)

   Dear Judge Castel:

           Vy'e represent Crystal Grote in the above-referenced matter. We write to respectfully
   request that Ms. Grote's bail conditions be modified to permit her and her husband ánd children
   to travel from her home in Cleveland, Missouri to to Ft. Lauderdale, Orlando and Clearwater,
   Florida during the days between Mray 28,2019 andJune 8, 2019 for personal and family-related
   matters.

            The Government consents to this request.


                                                                         v



                                                           Barry A. Bohrer
